DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bomes (US 5,054,589) in view of Baychar (US 2004/0200094) further in view of Godshaw (US 6,237,761) and Abraham (US 6,161,959).
Regarding claim 19, Bomes (fig. 3) discloses a storage bag capable of holding a foldable blanket, the storage bag comprising: 

a releasable fastener for releasably connecting the top 20 to one or more of the plurality of sides to enclose the interior space capable of storing a blanket; 
at least two interior flaps 52 made of a flexible material, wherein each flap of the at least two interior flaps 52 comprise a first end permanently attached to the body and sewn where the bottom of the body meets a side of the plurality of sides, wherein each flap of the at least two interior flaps comprise a free end, opposite the first end, in the interior space.
Bomes fails to disclose:
the flexible material and the top, the bottom, and the plurality of sides comprise at least one of a non-woven polypropylene, an acid- free paper and a non-woven acid free cellulose fiber; 
wherein a blanket is configured to be folded and positioned in the interior space and the free ends of the at least two interior flaps are positioned between layers of the folded blanket to protect the blanket.
However, Baychar teaches at the time the invention was filed, it was well known to make backpacks of laminated breathable, non-woven polypropylene (paragraphs 0101 and 0140).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the storage bag and flaps of the modified Bomes, of In re Leshin, 125 USPQ 416.
Further, Godshaw teaches at least two interior flaps 60, 80 positioned between layers of an article 102 (figs. 3-4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have positioned the article of the modified Bomes between layers of flaps, for the predictable result of separating the layers of the article in order to minimize wrinkles.
Further, Abraham teaches a storage bag containing a blanket (col. 2, lines 41-54).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have stored a blanket in the modified device of Bomes, for the predictable result of keeping the blanket neat and wrinkle free when traveling. 
Regarding claim 20, the modified Bomes further discloses four interior flaps 60, 62, 80, 82 made of the flexible material permanently attached to the body and sewn in the interior space, wherein a first flap and a second flap of the four interior flaps protrude from a first side of the interior space, and wherein a third flap and a fourth flap of the four interior flaps protrude from a second side of the interior space, wherein the second side is opposite the first side (figs. 3-4 of Godshaw).
Regarding claims 23-24, the modified Bomes discloses the first flap comprises a length and a width, wherein the second flap comprises a length and width, the third flap 
However, the modified Bomes fails to disclose the length of the second flap being greater than the length of the first flap; and the length of the fourth flap being greater thanSUI-1043KDE/KMWSerial No.: 15/964,244 the length of the third flap.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the length of the flaps of the modified Bomes, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bomes (US 5,054,589) in view of Baychar (US 2004/0200094), Godshaw (US 6,237,761) and Abraham (US 6,161,959)  as applied to claim 20 above, further in view of Simons (US 1,208,221).
Regarding claims 21-22, the modified Bomes fails to disclose:
a first layer of the article being positioned underneath the first flap, wherein a second layer of the article is positioned between the first flap and the third flap, wherein a third layer of the article is positioned between the third flap and the second flap, and wherein a fourth layer of the folded blanket is positioned between the second flap and the fourth flap; and a top layer of the folded blanket being positioned on top of the four interior flaps.   

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have positioned the blanket of the modified Bomes between the flaps and on top of the top flap, as taught by Simons, for the predictable result of preventing the blanket from being unfolded or disordered while being transported as taught by Simons in col. 1, lines 9-17.

Response to Arguments
Applicant’s arguments filed 12/17/21 have been fully considered but they are not persuasive. 
Applicant argues that Bomes would be incompatible with the claimed invention as additional flaps would amount to additional bulk at the first ends of the flaps. However, it is noted that adding one set of flaps (as taught by Godshaw in figs.3-4) to the flaps already provided on Bomes bottom would not amount make Bomes device inoperable.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BLAINE G NEWAY/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735